Gilbert, J.
The written instrument set out in the statement of facts and relied upon for a recovery of the land is both vague and ambiguous, and, construed in the light of the parol evidence admitted to explain the ambiguity, it is insufficient to afford a recovery. It cannot be said with any degree of certainty whether the maker intended to give to the plaintiff six or twelve acres of land. If she intended to recite that six acres had previously been given, there was no possession; and it is'not shown with definiteness when the gift was made, nor which land was previously given, or whether there was previously a gift of a half undivided interest in the entire twelve acres. The evidence does not show that the land recovered, and which was the land of Mary Boyington, .deceased, is the. land described in the petition. The fact that both parties claim under a common remote grantor, Allen Starr, is not alone sufficient. The evidence fails to show that this was the only land owned by Allen Starr. Titles to land, to be sufficient for a recovery, must stand upon evidence more certain and definite than that disclosed by the record in this case. The court erred in refusing to grant a new trial.

Judgment reversed.


All the Justices concur.